Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-21 have been examined.

Response to Arguments
Applicant's arguments with respect to the claims have been considered but are moot in view of the new ground(s) of rejection.  On 8/23/22, Applicant amended the independent claims.  Applicant’s Remarks address these features.  However, see the new 103 with Fastlicht for how these features are rendered obvious by the new prior art rejection.

Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.
	
	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Independent Claims 1, 8, 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims are in a statutory category of invention.  However, the claims recite determining one or more investment identifiers to which a user of the client device has subscribed; sending a content request including at least one of the investment identifiers; receiving a first plurality of content items within which the at least one investment identifier occurs, the first plurality of content items including metadata for each of the first plurality of content items; generating a personalized read probability score for each of the first plurality of content items based on the metadata for each of the first plurality of content items and personalization data; selecting a number of the first plurality of content items for presentation on a display of the client device based on the personalized read probability score for each of the first plurality of content items; and presenting the selected content items.  This is considered in the Abstract Idea grouping of certain methods of organizing human activity - advertising, marketing or sales activities or behaviors. This judicial exception is not integrated into a practical application because the claim is directed to an abstract idea with additional generic computer elements.  The additional elements are a client device, a server device, a display of a client device.  These are considered generic.  The generically recited computer elements do not add a practical application or meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer.    
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional limitations only perform well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP § 2106.05(d).  Also, the additional hardware elements are: (i) mere instructions to implement the idea on a computer, and/or (ii) recitation of generic computer structure that serves to perform generic computer functions.  Viewed separately or as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amounts to significantly more than the abstract idea itself.  The claim does not provide significantly more than the identified abstract idea, in that there is no improvement to another technology or technical field, no improvement to the functioning of a computer, no application with, or by use of a particular machine, no transformation or reduction of a particular article to a different state or thing, no specific limitation other than what is well-understood, routing and conventional in the field, no unconventional step that confines the claim to a particular useful application, or meaningful limitations that amount to more than generally linking the use of the abstract idea to a particular technological environment.  Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Dependent claims 2-7, 9-14, 16-21 are not considered directed to any additional non-abstract claim elements. No other additional elements are found in the dependent claims.  Rather, these claims offer further descriptive limitations of elements found in the independent claims and addressed above.  While these descriptive elements may provide further helpful description for the claimed invention, these elements do not confer subject matter eligibility to the invention since their individual and combined significance is still not more than the abstract concepts identified in the claimed invention.  Hence, these dependent claims are also rejected under 101.
Please see the 35 USC 101 section at the Examination Guidance and Training Materials page on the USPTO website.  	


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-10, 12-17, 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Hurewitz (8694413) in view of Fastlicht (20140304247).
Claims 1, 8, 15. Hurewitz discloses a method comprising:
determining, by a client device, one or more investment identifiers to which a user of the client device has subscribed (5:43-6:7; also the contacts are interpreted as subscribers);
sending, by the client device to a server device, a content request including at
least one of the investment identifiers (8:40-9:10; 6:34-40);
receiving, by the client device from the server device, a first plurality of content
items within which the at least one investment identifier occurs (8:40-9:10, note that numerous ticker relevant documents are sent to the user), the first plurality of
content items including metadata for each of the first plurality of content items (16:4-13, 4:34-43);
generating, by the client device, a personalized read probability score for each of
the first plurality of content items based on the metadata for each of the first plurality of
content items and personalization data stored by the client device (5:43-6:7, 6:50-7:20 , 8:40-9:30 and see read and score and ticker and likelihood; note metadata citations above);
filtering the first plurality of content items, received from the server device, based on the personalized read probability score for each of the first plurality of content items (6:24-35; 2:14-20 “The work product item scores are then computed for a number of work product items based on the contacts' propensity scores, as well as the topic(s) of each work product item and the analyst team that produced the work product items. “; 7:13-20, “Preferably the work product scores are computed every time there are new work product items to distribute, which may be every business day for a productive research department. Next at block 48, the work product distribution module 23 may determine how the work product items should be distributed based on the work product scores 46.”; for filtering see filtering at 15:25-35, “Research work product type data may be stored in the work product data store 92. In other embodiments, the work product type score is only used as a filter.” And 23:15-20 “the scoring model embodiment may additionally use the work product type scores and/or geographic region/sub-region scores to compute the work product scores and/or to filter work product items distributed to contacts.”).
Hurewitz does not explicitly disclose filtering as generated by the client device using the personalization date stored by the client device to obtain selected content items.  That is, Hurewitz does not explicitly disclose the client doing the filtering or the user info stored at the client.  However, Fastlicht discloses this (see client and also filter at [30, 21]; see user profile/configuration info stored at the client at [37]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add Fastlicht’s client doing the filtering to Hurewitz filtering.  One would have been motivated to do this in order to better use or control resources.
Hurewitz further discloses presenting, by the client device, the selected content items on the display of the client device (18:22-31, “Once the contacts' interest levels in the work product items are determined, the work product items may be disseminated or otherwise distributed to the contacts. ”; 8:53-56, “The contact has at least a threshold number (e.g. one) research work product items pertaining to the ticker held or traded by the account in the last N days”; 22:40-45, “One possible hit rate is the ratio of the number of recommended documents read by a contact to the total number of documents recommended to the contact.”; 6:24-35).
Claim 2, 9, 16. Hurewitz further discloses the method of claim 1, wherein the metadata for each of the first plurality of content items includes for each content item a cluster identifier that identifies content items that have similar content that describes the same thing, wherein a first content item and a second content item that have similar content have a same cluster identifier, and further comprising:
filtering, by the client device, the first plurality of content items based on the i) personalized read probability score for each of the first plurality of content items and ii) the cluster identifier for each of the first plurality of content items (see metadata at 16:4-13, 4:34-43 which identifies different clusters like company, industry, geography and then 5:43-6:18 shows a read likelihood score related to these different clusters/categories like similar geography getting a higher score).
Claim 3, 10, 17. The prior art further discloses the method of claim 1, further comprising:
monitoring, by the client device, user consumption behavior to generate one or more preferences of the user for at least one of: providers of content items and publishers of content items, wherein the personalization data comprises the one or more preferences of the user (see Hurewitz at 5:45-6:60; and for at the client device see citations and motivation above to Fastlicht);
generating, by the client device, a personalization score for each of the first
plurality of content items based on the personalization data; and
generating the personalized read probability score based on the personalization
score (see Hurewitz at Fig. 5; 5:43-7:43).
Claim 5, 12, 19. Hurewitz further discloses the method of claim 1, wherein generating a first personalized read probability score a particular content item of the first plurality of content items comprises:
obtaining, by the client device, an architype score from the metadata for the
particular content item; and
generating, by the client device, the personalized read probability score for the
particular content item based on the architype score and the personalization data (Applicant Spec describes architype score at [59]; and the prior art discloses these features 12:1-11).
Claim 6, 13, 20. Hurewitz further discloses the method of claim 1, wherein generating a first  personalized read probability score for a particular content item of the first plurality of content items comprises:
obtaining, by the client device, a publisher score from the metadata for the
particular content item, the publisher score representing a reputation a publisher of the
particular content item; and
generating, by the client device, the personalized read probability score for the
particular content item based on the publisher score and the personalization data (6:4-10 where the score related to the team who publishes the report is interpreted as a score related to the publisher).
Claim 7, 14, 21.  Hurewitz further discloses the method of claim 1, wherein generating a first personalized read probability score for a particular content item of the first plurality of content items:
obtaining, by the client device, importance scores for each of the investment
identifiers mentioned in the particular content item; and
generating, by the client device, the personalized read probability score for the
particular content item based on the importance scores, and the personalization data (Examiner notes that based on Applicant Spec at [39] that importance score is how significant the particular stock is to a particular content; and the prior art shows changing the score based on how important the ticker is in the document, 10:40-51).

Claims 4, 11, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hurewitz (8694413) in view of Fastlicht (20140304247) in view of Kaib (20110040604).
Claim 4, 11, 18. Hurewitz further discloses the method of claim 1, further comprising:
generating, by the client device, a subscription score for each of the first plurality
of content items, each subscription score being based on the subscribed investment identifiers (based on Applicant Spec at [78] the subscription score is how many investment IDs the user is interested in and are also in the document; and the prior art discloses 5:43-6:6 “(i) research reports (which may be embodied, for example, as word processing or pdf files) that focus on a particular ticker(s) or industry(ies) or geographic region(s);” and 16:9-13 “For the sake of example, assume that the document pertains to two tickers (ABC and DEF), was generated by analyst team 111, is a research report, and the two tickers (ABC and DEF) are North American companies.” so a single document can have  multiple tickers and 5:43-6:6 shows read probability score based on document relevance for the tickers); 
and
generating the personalized read probability score based on the subscription score (5:43-6:6).
Hurewitz does not explicitly disclose based on a number…that are included in a particular content item of the plurality of content items.  However, Kaib discloses counting keywords of interest to relevancy score a document ([9]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add Kaib’s keyword count towards relevancy score to Hurewitz keyword and relevancy score.  One would have been motivated to do this in order to better perform relevancy scores.



Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
a) These disclose client filtering: Chitturi [0065], Cooke “7)… The system identifies a set of documents relevant to the categories and uses the set of filters to remove some of these documents.”;
b)These discloses relevant features to stock symbols and read probability: Hurewitz (18-23, 26, 6) (39) serendipity to others; O’Reilly [11, 16, 75]; Cooke (212) (224, 225); Gupta; Lodhiya; Gerace.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR DURAN whose telephone number is (571)272-6718. The examiner can normally be reached Mon-Thurs, 7-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARTHUR DURAN/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        8/29/22